UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4180
RONALD JOSEPH HAMILTON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CR-99-216-L)

                  Submitted: November 30, 2001

                      Decided: December 18, 2001

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Harold I. Glaser, LAW OFFICES OF HAROLD I. GLASER, Balti-
more, Maryland, for Appellant. Stephen M. Schenning, United States
Attorney, James M. Webster, III, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. HAMILTON
                             OPINION

PER CURIAM:

   Ronald Joseph Hamilton appeals his conviction and sentence
entered pursuant to his guilty plea to Hamilton’s role in a conspiracy
to distribute cocaine in violation of 21 U.S.C. § 846 (1994). Hamilton
was arrested following a controlled delivery of more than two kilo-
grams of cocaine sent via air mail from California to Columbia,
Maryland, and intended for delivery to Hamilton through an interme-
diary. In this appeal, Hamilton contends that his 135-month sentence
violates the precepts of Apprendi v. New Jersey, 530 U.S. 466 (2000).
Concurrently, Hamilton suggests that the district court erred by
including the 469 grams of crack cocaine discovered in Hamilton’s
apartment following his initial arrest in the relevant conduct used to
calculate his base Offense Level for sentencing. Finding that Hamil-
ton’s sentence does not implicate the holding in Apprendi, and finding
no error in the district court’s factual determinations, we affirm Ham-
ilton’s conviction and sentence.

   Hamilton’s sentence of 135 months does not exceed the twenty
year maximum in 21 U.S.C. § 841(b)(1)(C) (1994), for an identifiable
but unspecified quantity of cocaine. See United States v. Angle, 254
F.3d 514, 518 (4th Cir. 2001) (en banc), cert. denied sub nom., Phifer
v. United States, ___ U.S. ___, 70 U.S.L.W. 3244 (U.S. Oct. 1, 2001)
(No. 01-5838). Because Hamilton’s sentence did not exceed twenty
years, the fact that the district court determined the drug quantity
based upon the preponderance of the evidence does not violate
Apprendi. See United States v. Kinter, 235 F.3d 192, 201 (4th Cir.
2000), cert. denied, ___ U.S. ___, 69 U.S.L.W. 3618 (U.S. Mar. 19,
2001) (No. 00-8591); United States v. White, 238 F.3d 537, 542 (4th
Cir.), cert. denied, ___ U.S. ___, 69 U.S.L.W. 3755 (U.S. Jun. 4,
2001) (No. 00-9732). Neither did the district court employ an incor-
rect standard in determining Hamilton’s relevant conduct for sentenc-
ing purposes. United States v. Randall, 171 F.3d 195, 210 (4th Cir.
1999).

   Accordingly, we find that there is no merit to either of Hamilton’s
assignments of error. Hamilton’s conviction and sentence are hereby
affirmed. We dispense with oral argument because the facts and legal
                     UNITED STATES v. HAMILTON                      3
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED